MEMO ENDORSED
                USDC SDNY
                DOCUMENT
                ELECTRONICALLY FILED
                DOC #:
                DATE FILED: 2/3/2020
Application GRANTED in part. Plaintiff must               SO ORDERED.
submit objections no later than February 27, 2020.
If submitted by mail, the letter must be dated and sent
no later than February 27, 2020. The Clerk of Court                          2/3/2020
is directed to mail a copy of this order to Plaintiff.
                                                          HON. VALERIE CAPRONI
                                                          UNITED STATES DISTRICT JUDGE
